DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/02/2020.
 Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the paragraphs 0029 and 0030 of the specification (e.g., access control to a table with monetary values, subscription of documents, document access level, dynamic and granular access, text generation, structured or unstructured format, etc.) to the claims to improve the application for providing a better condition for an allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites “… detecting, by one or more processors, a layout … including one or more components … retrieving, by one or more processors, the one or more component …”, however, it is not clear (1) how to retrieve the component, which is already detected (or how to detect the document without/before finding/retrieving the document; (2) whether “one or more processors” – for the claim 1 or “program instructions” – for the claims 8-20 included in different locations are the same or not. 
Claims 2-7, 9-14 and 16-20 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 2, 9 and 16 recite “… creating the access policy based on the layout, the one or more components, and a user identification”, however, it is not clear (1) whether the access policy is based on the components twice because the layout includes the components as claimed in the claim 1, 8 or 15; (2) whether “a user identification” related to the access policy is used in the authorization processes or not (or omitting necessary step/component which cause the limitation unclear).
Claims 3, 10 and 17 recite “… defining an access level based on the layout and the one or more components”, however, it is not clear whether the access level is based on the components twice because the layout includes the components as claimed in the claim 1, 8 or 15.
Claims 4, 11 and 18 recite “… dynamically changing … the access level based on the layout”, however, it is not clear whether the access level is dynamically changed for the same layout or not.
Claims 5, 12 and 19 recite “… displaying the one or more components based on the access level”, however, it is not clear how to differently display for a component based on the access level (e.g., how to display an image for the access level 0 and the access level 5).
Claims 6, 13 and 20 recite “… determining … a layout similarity between the document and a second document … dynamically applying … the access policy to the second document and retrieving … a component …”, however, it is not clear whether the same policy is dynamically applied when the process of determining results that there is not any layout similarity between the document and the second document (or omitting necessary step/component which cause the limitation unclear).
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite “A/the computer program product comprising … and program instructions …”. However, claims to “program instructions of the computer program product or software per se” is ineligible subject matter under 35 U.S.C. 101, because they do not fall within one of the statutory categories.
Although system claims 15-20 include the computer readable storage media, the claims are structured to claim the program instructions or software. However, claims to “program instructions or software per se” is ineligible subject matter under 35 U.S.C. 101, because they do not fall within one of the statutory categories.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neylan et al. (US 2019/0129968 A1).

As per claim 1, Neylan teaches a computer-implemented method comprising:
detecting, by one or more processors, a layout of a document, the layout including one or more components of the document; defining, by one or more processors, an access policy to access the one or more components based on the layout [figs. 1, 2A, 10, 12; abstract; par. 0005, lines 1-24; par. 0007, lines 1-17 of Neylan teaches detecting, by one or more processors, a layout of a document (e.g., the layout of the presentation file), the layout including one or more components (e.g., different set of slides, different video segments of the document, etc.) of the document; defining (e.g., establishing the permissions for consumers to access certain sections of a file), by one or more processors, an access policy (e.g., permission level of the multiple users/recipients) to access the one or more components based on the layout (e.g., the layout of the presentation file)]; 
authorizing, by one or more processors, a request to access the one or more components based on the access policy and the layout; and retrieving, by one or more processors, the one or more components based on the access policy and the authorized request [figs. 2B, 3, 9B; par. 0007, lines 1-17; par. 0044, lines 1-17; par. 0046, lines 1-12; par. 0069, lines 1-7 of Neylan teaches authorizing, by one or more processors, a request to access the one or more components based on the access policy (e.g., access permission setting) and the layout (e.g., setting the access permission to the author or consumer selected sections of the file); and retrieving, by one or more processors, the one or more components based on the access policy and the authorized request (e.g., displaying segments of the file based on the access permission setting and selection of the file)].

As per claim 2, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches wherein defining the access policy comprises creating the access policy based on the layout, the one or more components, and a user identification [figs. 2A, 3; par. 0044, lines 1-17 of Neylan teaches wherein defining the access policy (e.g., setting access permission) comprises creating the access policy based on the layout, the one or more components, and a user identification (e.g., the file, file sections and user identities)].

As per claim 3, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches wherein defining the access policy comprises defining an access level based on the layout and the one or more components [par. 0009, lines 1-6; par. 0011, lines 1-15 of Neylan teaches wherein defining the access policy comprises defining an access level based on the layout and the one or more components (e.g., defining access granular level based on the file/layout and the sections of the file)].

As per claim 4, Neylan teaches the computer-implemented method of claim 3. 
Neylan further teaches further comprising: dynamically changing, by one or more processors, the access level based on the layout [par. 0038, lines 1-9; par. 0056, lines 1-15 of Neylan teaches dynamically changing, by one or more processors, the access level (e.g., permission to display) based on the layout (e.g., the file/layout)].

As per claim 5, Neylan teaches the computer-implemented method of claim 3. 
Neylan further teaches wherein retrieving the one or more components comprises displaying the one or more components based on the access level [par. 0038, lines 1-9; par. 0041, lines 1-17 of Neylan teaches wherein retrieving the one or more components comprises displaying the one or more components (e.g., sections of the file) based on the access level (e.g., access permission level) – see also rejections to the claim 1].

As per claim 6, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches further comprising: determining, by one or more processors, a layout similarity between the document and a second document based on a pre-defined similarity threshold; dynamically applying, by one or more processors, the access policy to the second document; and retrieving, by one or more processors, a component of the second document based on the access policy [par. 0041, lines 1-17; par. 0051, lines 1-17 of Neylan teaches determining, by one or more processors, a layout similarity (e.g., the short version or two-minute version) between the document and a second document based on a pre-defined similarity threshold (e.g., the time threshold); dynamically applying, by one or more processors, the access policy to the second document; and retrieving, by one or more processors, a component of the second document based on the access policy (e.g., displaying the high priority section of selected version)].

As per claim 7, Neylan teaches the computer-implemented method of claim 1. 
Neylan further teaches wherein the one or more components are selected from the group consisting of: tables, figures, and sections [par. 0004, lines 1-17; par. 0051, lines 1-17 of Neylan teaches wherein the one or more components are selected from the group consisting of: tables, figures, and sections – see also MPEP 803.02 for the Markush group claim].

Claims 8-14 are computer program product claims that correspond to the method claims 1-7, and are analyzed and rejected accordingly.
Claims 15-20 are system claims that correspond to the method claims 1-6, and are analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495